United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                H IN THE UNITED STATES COURT OF APPEALS
                                                             October 28, 2004
                         FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-11229


LORETTA ANDERSON

                  Plaintiff - Appellant

   v.

CITY OF DALLAS, doing business as Communication and
Information Services Department; MARY K SUHM, Individually;
CHARLES W DANIELS, Individually; RYAN S EVANS, Individually;
BRUCE MEEKS, Individually; MICHAEL PUENTE, Individually; JASON
MCCLAIN, Individually; MELVYN BERKE, Officially and Individually;
MADOKA ARMSTRONG, Officially and Individually

                  Defendants - Appellees


         Appeals from the United States District Court for the
                  Northern District of Texas, Dallas


Before KING, Chief Judge, and HIGGINBOTHAM and DAVIS, Circuit
Judges.

PER CURIAM:*

     Loretta Anderson, acting pro se, filed suit against the City

of Dallas and eight individual defendants after the City of

Dallas terminated her employment in June 2000.     In her lawsuit,

Anderson alleged numerous federal and state law claims, including



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                   1
racial discrimination, sex discrimination, age discrimination,

disability discrimination, retaliation, defamation, invasion of

privacy, violations of her equal protection and due process

rights, and conspiracy.   The district court subsequently granted

motions to dismiss and for summary judgment in favor of the

defendants and entered final judgment.   Anderson now alleges that

the district court erred when it granted these motions.    For the

following reasons, we AFFIRM the judgment of the district court.

               I. FACTUAL AND PROCEDURAL BACKGROUND

     This lawsuit arises out of events leading up to and

including the termination of Loretta Anderson’s employment with

the City of Dallas (the “City”) on June 27, 2000.     Prior to her

termination, Anderson, an African-American female, worked as a

shift supervisor in the City’s Communication and Information

Services (“CIS”) department.   At the time of her termination, she

had worked in the CIS department for sixteen of her twenty-nine

years with the City.

     On March 17, 2000, Bruce Meeks, the Assistant Director of

CIS-Information Services for the City, placed Anderson on

administrative leave because of concerns about her fitness for

duty.   On March 21, 2000, Michael Puente, Anderson’s direct

supervisor, instructed her to report to Dr. Melvin Berke, a

psychologist working with the Holiner Psychiatric Group, for a

fitness for duty exam.    Anderson reported to Dr. Berke on March

23, 2000 and completed an MMPI evaluation.   However, she refused

                                  2
to sign a “clean” medical release form, instead writing on the

release form that she had been ordered by her employer to undergo

the examination and to permit the release of her records.     As a

result, Dr. Berke would not release information about her exam to

the City.   This refusal by Anderson to sign a clean medical

release form began a lengthy chain of events involving her

refusal to sign other clean release forms--a chain of events that

ultimately lead to her discharge.

     On May 1, 2000, approximately one month after Anderson first

refused to sign a clean medical release form, Bruce Meeks issued

a Direct Order to her instructing her to report for a fitness for

duty evaluation and to sign, without alteration, any necessary

medical release forms.   Four days later, on May 5, 2000, Meeks

sent Anderson a letter explaining why she was referred for a

fitness for duty evaluation.   He also issued that same day

another Direct Order instructing her to report for a fitness for

duty examination and to sign, without alteration, any necessary

medical release forms.

     On May 8, 2000, Anderson signed a form releasing

confidential information from the Holiner Psychiatric Group.

However, she wrote on the authorization form, “Order from my Dept

ECI (Meeks).”   That same day, she signed another version of this

same form (releasing information from the Holiner Psychiatric

Group), but wrote “2 attach” next to her signature and attached

to it the May 5, 2000 letter and memorandum from the City to her.

                                 3
Similarly, on May 15, 2000, she reported for another appointment

with a physician as part of her fitness for duty exam.    At this

appointment, she wrote “order attached” to the right of her

signature on her insurance consent form.    Additionally, she

signed a medical release authorization form, but crossed out the

word “patient,” failed to fill it out completely, and wrote

“order attached” to the right of her signature.    As a result, the

physician conducting the examination would not release Anderson’s

records to the City or to the psychologist who was evaluating

her.

       On June 12, 2000, the City sent Anderson a pre-termination

letter stating that, as a result of her refusal to sign clean

consent forms, disciplinary action, up to and possibly including

termination, was possible.    On June 27, 2000, the City held a

pre-termination hearing.    Defendants Suhm, Daniels, Evans, and

McClain constituted the hearing panel.    Following the hearing,

Bruce Meeks sent Anderson a termination letter stating that she

was being terminated for violating personnel rules.

Subsequently, Anderson filed a grievance challenging her

termination, and she was granted a grievance hearing.    Dr. Berke,

among others, testified at this hearing.    The hearing did not,

however, lead to Anderson’s reinstatement.

       On January 28, 2000, before being terminated, Anderson filed

a charge of discrimination against the City with the Equal

Employment Opportunity Commission (“EEOC”), in which she alleged

                                  4
retaliation and racial discrimination.   On February 3, 2000,

Anderson received a right to sue notice on this charge of

discrimination.   On February 1, 2001, Anderson filed another

charge of discrimination against the City, in which she alleged

retaliation and disability discrimination.    Anderson received a

right to sue letter on this charge on February 7, 2001.

     On May 7, 2001, Anderson, acting pro se, filed the present

lawsuit, alleging that she was retaliated against and that the

defendants discriminated against her on the basis of her race,

sex, age, and disability.   She also claimed that the defendants

violated 42 U.S.C. §§ 1983, 1985(2), 1985(3), and her due process

rights by ordering her to sign medical releases and by

disciplining her.   Finally, she asserted libel, slander, and

invasion of privacy claims under Texas law.

     On September 18, 2001, the district court granted a motion

to dismiss filed by Dr. Berke, thereby dismissing all claims

against him.   The district court simultaneously dismissed all of

Anderson’s claims arising under 42 U.S.C. § 1985 against Madoka

Armstrong, a nurse practitioner with the Holiner Psychiatric

Group.   Subsequently, on July 17, 2003, the district court

granted a motion for summary judgment filed by the City, Suhm,

Daniels, Evans, Meeks, Puente, and McClain.   The district court

then dismissed without prejudice Anderson’s remaining state-law

claims and entered final judgment.

     On November 12, 2003, Anderson filed a Notice of Appeal.    On

                                 5
appeal, Anderson challenges the district court’s decision to

dismiss her claims against Dr. Berke.    She also appeals most,

though not all, aspects of the district court’s decision granting

the defendants’ motion for summary judgment.

                        II. STANDARD OF REVIEW

     This court reviews a district court’s grant of summary

judgment de novo, applying the same standard as the district

court.   See Fierros v. Tex. Dep’t. of Health, 274 F.3d 187, 190

(5th Cir. 2001).   According to the Supreme Court, “summary

judgment is proper ‘if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.’”    Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986) (quoting FED. R. CIV. P. 56(C)).   The party moving for

summary judgment “must merely demonstrate an absence of

evidentiary support in the record for the non-movant’s case.”

Byers v. Dallas Morning News, Inc., 209 F.3d 419, 424 (5th Cir.

2000).   Conversely, the nonmoving party must come forward with

“specific facts showing that there is a genuine issue for trial.”

FED. R. CIV. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248-49 (1986) (holding that no issue for trial exists unless

there is sufficient evidence for a jury to return a verdict for

the nonmoving party).    When a district court reviews the support

for a nonmovant’s case, the “evidence of the non-movant is to be

                                  6
believed, and all justifiable inferences are to be drawn in [its]

favor.”   Anderson, 477 U.S. at 255.

     Similarly, this court reviews de novo a district court’s

dismissal pursuant to FED. R. CIV. P. 12(b)(6).    Walker v. South

Cent. Bell Tel. Co., 904 F.2d 275, 276 (5th Cir. 1990).      In so

doing, this court considers all facts in the light most favorable

to the non-moving party.    Id.   A dismissal was proper if the

plaintiff’s allegations were merely conclusory or if “the

complaint lacks an allegation regarding a required element

necessary to obtain relief.”      Blackburn v. City of Marshall, 42
F.3d 925, 931 (5th Cir. 1995) (internal quotation marks omitted).

     When a plaintiff is proceeding pro se, the court holds her

pleadings to a less stringent standard than formal pleadings

drafted by lawyers.   See Haines v. Kerner, 404 U.S. 519, 520

(1972).   Likewise, this court considers pro se complaints

liberally, taking all well-pleaded facts as true.      Brinkmann v.

Johnston, 793 F.2d 111, 112 (5th Cir. 1986).

                           III. DISCUSSION

     Anderson argues that the district court erred when it

granted summary judgment regarding her: (1) Title VII claims (sex

discrimination, age discrimination, race discrimination, and

retaliation); (2) ADA claims; (3) defamation and invasion of

privacy claims; (4) equal protection claims; (5) due process

claims; and (6) § 1985(3) claims.      She also argues that the

district court improperly dismissed her claims against Dr. Berke.

                                   7
We examine each of these claims in turn.

     A.   Title VII Claims

          1.   Sex and Age Discrimination

     Anderson begins by arguing that the district court

improperly granted summary judgment in favor of the defendants on

her sex and age discrimination claims brought under Title VII.

According to Anderson, the district court erred when it found

that she had not exhausted her administrative remedies with

respect to these claims.   Anderson contends that she discussed

sex and age discrimination with the EEOC in connection with her

January 28, 2000 charge of discrimination but that EEOC

representatives chose not to mark the boxes for sex and age

discrimination on her charge.    She also claims that this charge

of discrimination referenced other charges previously filed by

her--charges that explicitly raised sex and age discrimination

claims.   Anderson’s sex and age discrimination claims fail

because she did not exhaust her administrative remedies with

respect to them.   In this circuit, a plaintiff must exhaust her

administrative remedies by filing a charge of discrimination with

the EEOC prior to seeking judicial relief.    Dollis v. Rubin, 77
F.3d 777, 780 (5th Cir. 1995).   Anderson, however, provided the

district court with no evidence that she filed a sex or age

discrimination complaint with the EEOC before filing suit.    The

January 28, 2000 charge of discrimination upon which she relies

does not mention these types of discrimination--instead, it

                                  8
alleges racial discrimination and retaliation.        While it does

mention that Anderson previously filed other charges of

discrimination, the January 28, 2000 charge does not state what

these prior charges were about; it only references them as

possible evidence of retaliation.        Moreover, while Anderson

implies that the EEOC did not include all of her complaints in

the January 28, 2000 charge, Anderson herself signed the charge

and did not file another charge alleging age or sex

discrimination, as she could have done.        Accordingly, because

Anderson failed to exhaust her administrative remedies with

respect to her sex and age discrimination claims, the district

court properly granted summary judgment in favor of the

defendants on them.

          2.      Retaliation

     Anderson next argues that the district court improperly

granted summary judgment in favor of the defendants on her

various retaliation claims.      In her amended complaint, she

alleged thirteen different retaliatory acts against her.          First,

she claimed that she was retaliated against on April 19, 1999 and

May 18, 1999 when she was reprimanded and suspended.        She

included these claims, along with a claim of racial

discrimination claims, in her January 28, 2000 charge of

discrimination.    In her appeal, Anderson admits that on February

3, 2000, she received a right to sue letter pertaining to this

charge of discrimination.       She claims that she did not file suit

                                     9
on this charge of discrimination until March 7, 2001 because she

was confined to her residence from March 18, 2000 until June 27,

2000 and because she was ordered not to enter City property while

on administrative leave.   Additionally, she cites Waltman v.

International Paper Co., 875 F.2d 468, 474 (5th Cir. 1989), and

Glass v. Petro-Tex Chemical Corp., 757 F.2d 1554, 1561 (5th Cir.

1985), for the proposition that an equitable exception to the

limitations period exists when an unlawful employment practice

manifests itself over time.   She claims that even if certain of

her retaliation claims are time-barred, the district court still

should have allowed her to proceed under this equitable

exception.

     Anderson next claims that the district court improperly

granted summary judgment against her with respect to two of her

other retaliation claims--claims pertaining to suspensions by the

City on February 20, 2000 and March 17, 2000.    In support of this

claim, she states that the district court erred when it found

that she had not filed a timely charge of discrimination with the

EEOC regarding these suspensions.    According to Anderson, she

filed a charge of discrimination on February 1, 2001, which

pertained to her termination on June 27, 2000.    She appears to

imply that since the February 20, 2000 and March 17, 2000

suspensions were related to her termination, and since the charge

of discrimination regarding her termination was timely, her

claims regarding these suspensions were also timely.

                                10
     Anderson further contends that the district court

incorrectly granted summary judgment in favor of the defendants

on her remaining retaliation claims on the basis that she did not

establish a prima facie case of retaliation.   According to

Anderson, she established her prima facie case.   In support of

this claim, she states that the City had no lawful reason for

ordering her to undergo a fitness for duty exam, could not show

that she committed any rules violations justifying her placement

on administrative leave, and could not prove that she presented a

threat or was violent.   She also contends that she went to all of

her medical appointments, signed all forms she was ordered to

sign, and never improperly modified or altered medical release

forms in violation of the May 5, 2000 Direct Order.   Thus, she

concludes that the City acted maliciously and in bad faith when

it took action against her.

     Finally, Anderson contends that, contrary to the district

court’s findings, the City’s allegedly legitimate

nondiscriminatory reason for terminating her (i.e., that she

repeatedly refused to obey her superiors’ orders) was pretextual.

According to Anderson, she completed the fitness for duty exam

and signed all medical release forms that she was asked to sign.

Furthermore, she argues that the district court was incorrect

when it found that Bruce Meeks, the individual who terminated

her, did not know about her protected activities when he

terminated her.   In support of this claim, she states that on

                                11
February 25, 2000, she sent a letter to Meeks, in which she

complained about unfavorable employment actions taken against

her.    Additionally, she notes that Meeks was the supervisor of

Michael Puente--the individual who initially decided to have her

take a fitness for duty exam--and therefore must have known about

grievances she had previously filed.    Thus, she concludes that

the district court erred when it found that the City had a

legitimate nondiscriminatory reason for terminating her.

       The court begins with Anderson’s argument about the

timeliness of the claims raised in her January 28, 2000 charge of

discrimination.    On February 3, 2000, the EEOC provided Anderson

with a right to sue letter pertaining to this charge.    A

plaintiff alleging discrimination under Title VII must file a

lawsuit within ninety days of receiving a right to sue letter.

42 U.S.C. § 2000e-5(f)(1) (2000); Ringgold v. Nat. Maint. Corp.,

796 F.2d 769, 770 (5th Cir. 1986); Butler v. Orleans Parish Sch.

Bd., 2001 WL 1135616 (E.D. La. Sept. 25, 2001) (dismissing a

Title VII claim where a pro se Appellant filed her complaint one

day beyond the ninety-day period because of family illnesses).

Anderson, however, did not file suit on the claims contained in

her January 28, 2000 charge of discrimination until March 7,

2001, well after the ninety-day period had expired.    While

Anderson suggests that she could not file suit during this period

because she was confined to her residence between March 7, 2000

and June 27, 2000, she does not explain this claim or offer any

                                 12
evidence in support of it.   Similarly, she does not explain how

being barred from city property while on administrative leave

prevented her from filing suit in federal court.   As for

Anderson’s invocation of Waltman and Glass to save her otherwise

time-barred claims, these cases provide for an equitable

exception to the limitations period when a plaintiff was unaware

of discriminatory conduct that was part of a pattern of

discrimination.   See Glass, 757 F.2d at 1560-61 (holding that

“[e]quitable considerations may very well require that the filing

periods not begin to run until facts supportive of a Title VII

charge or civil rights action are or should be apparent to a

reasonably prudent person similarly situated” and that “[t]he

focus is on what event, in fairness and logic, should have

alerted the average lay person to act to protect his rights.”

(internal quotations marks omitted)).   Anderson has put forward

no evidence of any alleged discriminatory conduct of which she

was unaware.   Accordingly, the equitable principles of Waltman

and Glass do not save her otherwise time-barred claims based on

the January 28, 2000 charge of discrimination, and the district

court properly granted summary judgment on them.

     The court next turns to Anderson’s claim that the district

court improperly granted summary judgment on her retaliation

claims pertaining to her February 20, 2000 and March 17, 2000

suspensions.   An individual alleging discrimination under Title

VII must file a charge of discrimination with the EEOC within 300

                                13
days of learning of the allegedly adverse employment action.

Washington v. Patlis, 868 F.2d 172, 175 (5th Cir. 1989).

However, as the district court correctly noted, Anderson did not

file a charge with the EEOC regarding these suspensions until

February 1, 2001, more than 300 days after she received notice of

them.   Anderson does not dispute this fact, nor does she discuss

the 300-day limitations period in her appellate brief.   Instead,

she says that these suspensions were related to her termination,

and she implies that her claims regarding them are timely since

she filed a charge of discrimination within 300 days of being

terminated.   She does not, however, provide any case law

supporting this claim, and none exists.   Regardless of whether

Anderson filed a timely charge of discrimination regarding her

termination, she clearly did not file a timely charge regarding

the February 20, 2000 and March 17, 2000 suspensions.

Accordingly, the district court correctly granted summary

judgment in favor of the defendants on these claims.

     Finally, Anderson’s remaining retaliation claims fail

because she has not established a prima facie case regarding

them.   To establish a prima facie case of retaliation, a

plaintiff must show that: (1) she engaged in a protected

activity; (2) an adverse employment action occurred; and (3) a

causal connection existed between the adverse action and the

protected activity.   Jones v. Flagship Int’l, 793 F.2d 714, 724-

25 (5th Cir. 1986).   In this circuit, an adverse employment

                                14
action is an “ultimate employment decision,” such as being fired,

hired, discharged, promoted, compensated, or granted leave.

Mattern v. Eastman Kodak Co., 104 F.3d 702, 707 (5th Cir. 1997),

cert. denied, 522 U.S. 932 (1997).     Anderson alleges that she was

retaliated against by being terminated, forced to undergo a

fitness for duty evaluation, forced to sign a medical release

form, classified as a danger, and classified as a “no rehire”

with a poor performance rating.    With the exception of being

terminated, none of these activities constitutes an ultimate

employment action and, accordingly, these claims fail.    With

respect to Anderson’s termination, she did not argue below that

Bruce Meeks, the individual who decided to terminate her, knew

that she had engaged in any protected activities when he

terminated her.   Accordingly, the district court properly granted

summary judgment on this basis.    See Grizzle v. Travelers Health

Network, Inc., 14 F.3d 261, 267 (5th Cir. 1994).    Moreover, even

if Anderson had established a prima facie case of retaliation--

something she did not do--her retaliation claims pertaining to

her termination still fail because, as the district court

correctly found, she never rebutted the City’s proffered

nondiscriminatory reason for terminating her.     See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 806 (1973). According to

the City, Anderson repeatedly disobeyed her superiors’ Direct

Orders, and she refused to sign clean release forms.    While

Anderson tried to justify her behavior regarding the release

                                  15
forms in her response to the City’s motion for summary judgment,

the evidence clearly shows that she consistently refused to sign

clean release forms as she was ordered to do.    Accordingly,

Anderson has offered no evidence whatsoever that the City’s

reason for terminating her was pretextual, and the district court

properly granted summary judgment for the defendants on her

remaining retaliation claims.

     B.      ADA Claims

     Anderson next claims that the district court erred by

granting summary judgment in favor of the defendants on her

claims under the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12102(2) (2000).    According to Anderson, she suffered a

fall on the job on May 3, 1999 and, as a result, was placed on

limited physical duty from July 1999 until October 1999.    On

January 24, 2000, her physician released her to regular duty.

Accordingly, Anderson claims that she was substantially limited

in a major life activity between May 3, 1999 and January 24,

2000.     She argues, therefore, that the district court erred when

it found that she was not disabled and granted summary judgment

for the defendants on her ADA claims.

     Anderson’s ADA claims fail because she has not established

that she was disabled.    In order to prove a prima facie case of

discrimination under the ADA, a plaintiff must show that: (1) she

is disabled; (2) she was qualified for the job in question; and

(3) an adverse employment action was taken because of her

                                  16
disability.    Talk v. Delta Airlines, Inc., 165 F.3d 1021, 1024

(5th Cir. 1999).    A plaintiff is disabled under the ADA when she

is substantially limited in the performance of a major life

activity.   Rogers v. Int. Marine Terminals, Inc., 87 F.3d 755,

758 (5th Cir. 1996).   “Major life activities” are things such as

“caring for oneself, performing manual tasks, walking, seeing,

hearing, speaking, breathing, learning, and working.”    McInnis v.

Alamo Cmty. Coll. Dist., 207 F.3d 276, 280 (5th Cir. 2000)

(citing 29 C.F.R. § 1630.2).   Anderson has offered no evidence

that she was ever substantially limited in the performance of any

of these major life activities.    She merely claims that she was

placed on limited duty for a short period of time as the result

of her fall.   With respect to this claim, the Supreme Court has

held that an “impairment’s impact must . . . be permanent or

long-term” to qualify as a disability.    Toyota Motor Mfg., Ky. v.

Williams, 534 U.S. 184, 198 (2002).    Moreover, “[t]he inability

to perform a single, particular job does not constitute a

substantial limitation in the major life activity of working.”

29 C.F.R. § 1630.2(j)(3)(i); Deas v. River West, L.P., 152 F.3d
471, 481 (5th Cir. 1998), cert. denied, 527 U.S. 1035 (1999).

Likewise, this court has held that “[a]n employer’s belief that

an employee is unable to perform one task with an adequate safety

margin does not establish per se that the employer regards the

employee as having a substantial limitation on his ability to

work in general.”    Chandler v. City of Dallas, 2 F.3d 1385, 1390

                                  17
(5th Cir. 1993); see also Bridges v. City of Bossier, 92 F.3d
329, 332 (5th Cir. 1996), cert. denied, 519 U.S. 1093 (1997).

Accordingly, the fact that Anderson was on limited duty for a

short period of time is not enough for her to qualify as a

disabled individual under the ADA.    Since she has offered no

other evidence that she was substantially limited in a major life

activity, her ADA claims fail.

     Moreover, even if Anderson was substantially limited in a

major life activity, her ADA claims would still fail because, as

discussed previously, the City proffered a legitimate

nondiscriminatory reason for terminating her, and Anderson has

offered no evidence that this reason was pretextual.    As such,

the district court properly granted summary judgment on

Anderson’s ADA claims.

     C.   Defamation and Invasion of Privacy Claims

     Anderson next contends that the district court improperly

granted summary judgment for the defendants on her defamation

(slander) claims against them.   In support of this claim, she

first argues that the City is not immune from her tort claims

under the doctrine of sovereign immunity.    Her arguments on this

topic are copied verbatim from her original response to the

City’s motion for summary judgment.    She argues, inter alia, that

she has alleged a violation of a constitutional right, and she

claims that under the Texas Tort Claims Act, sovereign immunity

is waived when an injury is caused by a condition or use of

                                 18
tangible personal property.   She then concludes that the City is

not immune from her tort claims because she had a property

interest in her employment.

     Second, Anderson argues that her defamation claims against

defendants McCain, Puente and Meeks are not barred by the

doctrine of quasi-judicial immunity.   She claims, inter alia,

that judges and other public servants can be held liable for

tortiously injuring other citizens by acting in violation of

specific constitutional provisions.    She then notes that the City

convened a threat assessment meeting regarding her on March 16,

2000, at which members of the committee stated that Anderson was

a threat.    Based on these statements, she concludes that certain

city employees defamed her and engaged in a conspiracy to deprive

her of her constitutional rights.

     Finally, Anderson argues that her invasion of privacy claim

against Meeks is not barred by official immunity because, inter

alia, he acted in bad faith by requiring her to submit to an

involuntary fitness for duty exam.

     The court first turns to Anderson’s claim that the City is

not immune from her torts claims because she had a property

interest in her employment.   Anderson is correct that under the

Texas Tort Claims Act, sovereign immunity is waived for “injury

caused by a condition or use of tangible personal or real

property.”    Medrano v. City of Pearsall, 989 S.W.2d 141, 144

(Tex. App.--San Antonio 1991, no pet.).   “Tangible property,”

                                 19
however, is defined as “property that is capable of being

handled, touched, or seen.”   Birdo v. Williams, 859 S.W.2d 571,

573 (Tex. App.--Houston 1993, no writ); see also Thomas v. Brown,

927 S.W.2d 122, 128 (Tex. App.--Houston [14th Dist.] 1996, writ

denied) (“Tangible personal property refers to something that has

a corporeal, concrete, and palpable existence.”).    Anderson’s

employment is not corporeal, concrete property of this sort.

Accordingly, the City’s sovereign immunity is not waived with

respect to Anderson’s tort claims, and the City is entitled to

summary judgment on them.

     With respect to Anderson’s defamation (slander) claims

against McClain, Puente and Meeks, Anderson has pointed to no

specific statements about her made by them during the March 16,

2000 threat assessment meeting.    Similarly, while Anderson

vaguely alludes to a conspiracy to deprive her of unspecified

constitutional rights, she points to no statements that McClain,

Puente, or Meeks made in furtherance of this conspiracy.

Moreover, as the City correctly notes in its response, Anderson

only alleged in her amended complaint that McClain, Puente, and

Meeks defamed her during the July 27, 2000 pre-termination

hearing.   As to this claim, McClain, Puente, and Meeks’s

participation in this administrative hearing was quasi-judicial

in nature.   See Butz v. Economou, 438 U.S. 478, 511-17 (1978);

O’Neal v. Miss. Bd. of Nursing, 113 F.3d 62, 65, 67 (5th Cir.

1997).   Accordingly, they are entitled to quasi-judicial immunity

                                  20
with respect to their activities at this administrative hearing,

and the district court properly granted summary judgment in their

favor on this claim.

     Finally, as for Anderson’s invasion of privacy claim against

Meeks, the doctrine of official immunity protects government

officials in Texas from suit for acts done in good faith as part

of their official duties.     See City of Lancaster v. Chambers, 883
S.W.2d 650, 653 (Tex. 1994).    Likewise, the Supreme Court has

held that “government officials performing discretionary

functions generally are shielded from liability for civil damages

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”     Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982).   Anderson cites no evidence or authority for her claim

that Meeks violated a clearly established statutory or

constitutional right of hers, nor has she offered any evidence

that he acted in bad faith.    Accordingly, the district court

properly granted summary judgment in his favor on this claim.

     D.    Equal Protection Claims

     Anderson next alleges that the district court improperly

granted summary judgment in favor of the City on her equal

protection claim against it under 42 U.S.C. § 1983.    Anderson

appears to base this argument on her contention that she had a

property interest in her continued employment with the City--an

interest that it infringed when it fired her.    Anderson also

                                  21
argues that Suhm, Daniels, and Evans violated her equal

protection rights by refusing to allow her to present fully her

side of the story at administrative hearings and by arbitrarily

and capriciously dismissing her grievances.

     A municipality like the City cannot be held liable under 42

U.S.C. § 1983 “unless action pursuant to official municipal

policy of some nature caused a constitutional tort.”    Monell v.

New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978).      In

this circuit, an official municipal policy is “[a] policy

statement, ordinance, regulation or decision that is officially

adopted and promulgated by the municipality’s lawmaking officers

or by an official to whom the lawmakers have delegated policy-

making authority.”   Evans v. City of Houston, 246 F.3d 344, 358

(5th Cir. 2001) (alteration in original) (quoting Bennett v. City

of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (en banc)).    As the

district court correctly noted, Anderson has not pointed to any

policy of the City that led to a violation of her rights.

Accordingly, the district court properly granted summary judgment

in favor of the City on her equal protection claim against it.

     With respect to Anderson’s claim that Suhm, Evans, and

Daniels violated her equal protection rights during

administrative hearings, these individuals’ actions occurred

during hearings where witnesses were called, evidence was

presented, and findings of fact were made.    Accordingly, their

actions were quasi-judicial in nature, they are entitled to

                                22
quasi-judicial immunity, and the district court properly granted

summary judgment in their favor on these claims.    See Butz, 438
U.S. at 511-17; O’Neal, 113 F.3d at 65, 67.

       E.   Due Process Claims

       Anderson next argues that the district court improperly

granted summary judgment in favor of the defendants on her due

process claims under 42 U.S.C. § 1983.    First, she contends that

the City should be held liable for violating her due process

rights under the theory of respondeat superior.    In support of

this claim, she states, inter alia, that city employees

improperly reprimanded and suspended her.    She also contends that

the City acted arbitrarily and capriciously, intentionally harmed

her, and discriminatorily placed her on leave.    Second, Anderson

argues that Suhm, Evans, Daniels, and McClaim are not entitled to

quasi-judicial immunity with respect to her due process claims

against them since they permitted the City to illegally terminate

her.    Finally, she argues that Meeks is not entitled to qualified

immunity as to her due process claim against him because he knew

or should have known that certain communications he sent (e.g., a

letter he faxed to the Holiner Psychiatric Group in March 2000)

contained false information.

       A municipality like the City cannot be held liable for

violating Anderson’s due process rights under the theory of

respondeat superior.    As previously discussed, a municipality

like the City can only be held liable under 42 U.S.C. § 1983 if a

                                 23
municipal policy or custom caused a constitutional tort.     Monell,
436 U.S. at 691.   Since Anderson does not point to any policy of

the City that led to a violation of her due process rights, the

district court properly granted summary judgment in favor of the

City on this claim.

     As for whether Suhm, Evans, Daniels, and McClain are

entitled to quasi-judicial immunity for their actions at

administrative hearings, their actions in these proceedings were

quasi-judicial in nature.   Hence, they are entitled to quasi-

judicial immunity, and summary judgment was properly granted in

their favor as to Anderson’s due process claims against them.

See Butz, 438 U.S. at 511-17; O’Neal, 113 F.3d at 65, 67.

     Finally, Anderson has offered no evidence that Meeks

violated her due process rights, nor has she offered any evidence

that he acted in bad faith.     Thus, for the reasons discussed

previously, he is entitled to qualified immunity, and summary

judgment in his favor on her due process claim against him was

appropriate.   See Harlow, 457 U.S. at 818; Chambers, 883 S.W.2d

at 653.

     F.   Section 1985(3) Claim

     Anderson next argues that the district court improperly

granted summary judgment in favor of the City on her

§ 1985(3) claim against it.12    In a one-paragraph argument in

     1
          Below, Anderson pursued claims against the City, Dr.
Berke, and Madoka Armstrong under 42 U.S.C. § 1985(3).

                                  24
support of this contention, she repeats her claim that the City,

inter alia, acted arbitrarily and capriciously, intentionally

harmed her, deprived her of her privacy rights, violated her

equal protection rights, and discriminatorily placed her on

leave.

     In order to establish a claim under 42 U.S.C. § 1985(3), a

plaintiff must allege: (1) a conspiracy between two or more

individuals; (2) for the purpose of depriving a person or class

of people of the equal protection of the laws or of equal

privileges and immunities under the laws; and (3) an act

committed in furtherance of the conspiracy that injures a person

or deprives him of a right or privilege of a citizen of the

United States.   See Deubert v. Gulf Fed. Savings Bank, 820 F.2d
754, 757 (5th Cir. 1987).   Furthermore, the only type of

conspiracy actionable under § 1985(3) is one motivated by racial

animus.   Id.; Daigle v. Gulf States Utils. Co., 794 F.2d 974,

979-80 (5th Cir. 1986).   In the present case, Anderson presented

the district court with no evidence whatsoever of a race-based

conspiracy, discriminatory intent, or an act committed in



Similarly, she pursued claims against certain defendants under 42
U.S.C. § 1985(2). She does not, however, appeal the district
court’s dismissal of her § 1985 claims against Berke and
Armstrong, nor does she appeal its decision granting summary
judgment against her on her § 1985(2) claims. Hence, this court
will not examine her § 1985(2) claims, nor will it examine her
§ 1985(3) claims against any party other than the City.



                                25
furtherance of a conspiracy.    Accordingly, the district court

properly granted summary judgment in favor of the City on this

claim.

       G.   Dr. Berke’s Motion to Dismiss

       Finally, Anderson argues that the district court improperly

dismissed her defamation (slander) claim against Dr. Berke.

Anderson claims that, contrary to what the district court found,

she properly alleged the elements of a defamation claim against

him.    First, she claims that Dr. Berke stated that she “altered a

medical release form rendering it invalid to release confidential

medical information.”    Second, she argues that she “self-

published” Dr. Berke’s statements to third parties when

explaining to them why she was fired.      Third, she argues that she

was harmed by Dr. Berke’s statements because, as a result of

them, the City fired her.    Finally, she claims that she was

further harmed because prospective employers are now reluctant to

hire her.

       Dr. Berke responds that the statements that Anderson says

are defamatory were made by him during a grievance hearing on

Anderson’s discharge by the City.      As such, Dr. Berke contends

that his testimony is absolutely privileged under Texas law.

Additionally, he claims that the district court properly

dismissed Anderson’s defamation claim because the testimony that

he gave--including the statement about Anderson altering a

medical release form--was true.

                                  26
     The district court properly dismissed Anderson’s defamation

claim against Dr. Berke.   First, under Texas law, statements made

during judicial or quasi-judicial proceedings may not serve as

the basis for a defamation claim.     See Putter v. Anderson, 601
S.W.2d 73, 76-77 (Tex. App--Dallas 1980).    Since Dr. Berke’s

allegedly defamatory statements were made during a quasi-judicial

administrative hearing regarding Anderson’s termination, they

cannot serve as the basis of a defamation claim against him.

Second, as the district court properly concluded, Anderson never

alleged that Dr. Berke’s statements were false, and her own

version of the facts of the case demonstrates that they were true

(e.g., Anderson admits to not signing clean medical release

forms).   Accordingly, the district court correctly dismissed

Anderson’s defamation claim against Dr. Berke.     See Reeves v.

Western Co. of North America, 867 S.W.2d 385, 393 (Tex. App.--San

Antonio 1993, writ denied) (holding that only a false statement

can constitute actionable slander).

                           IV. CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

judgment.   Costs are assessed against Anderson.




                                 27